DISSENTING OPINION.
Failure on the part of the railroad company to comply with Section 6132 of the Code of 1930 is made a criminal *Page 248 
offense by Section 1115 of the Code. The statute therefore is to be construed most strongly in favor of the railroad company and against the person seeking recovery for an alleged violation of the statute. Under that principle, it is manifest that the statute has no application to employees of the railroad company but applies alone to "passengers" — using the language of the statute. The Pullman porter was not a passenger in the sense of the statute. He was the servant of the passengers. His passage on the train was a mere incident and a necessary one to his duties. He was there to serve the passengers and for that purpose subject to their call night and day, and that is true whether he was standing up, sitting down, or lying down. The statute requires separate accommodations for white and negro passengers.
Smith, C.J., joins in this dissent.